 



«Grant_Number»
PHILADELPHIA INSURANCE COMPANIES
PERFORMANCE SHARE AWARD AGREEMENT
     THIS PERFORMANCE SHARE AWARD (the “Award”) is hereby granted as of
«Grant_Date» (the “Grant Date”) by Philadelphia Consolidated Holding Corp., a
Pennsylvania corporation (the “Company”), to «First_Name» «Last_Name» (the
“Grantee”) pursuant to the Company’s Amended and Restated Employees’ Stock
Incentive and Performance Based Compensation Plan (the “Plan”), and subject to
the terms and conditions set forth therein and as set out in this Award
Agreement. Capitalized terms used herein shall, unless otherwise required by the
context, have the meaning ascribed to such terms in the Plan.
                    By action of the Committee, and subject to the terms of the
Plan, the Grantee is hereby granted shares of the Company’s Common Stock, no par
value, as indicated below (the “Stock”), subject to the Plan and to the
restrictions and risks of forfeiture as set forth in this Award Agreement.
                    NOW, THEREFORE, in consideration of the promises and the
mutual covenants contained in this Agreement, the parties agree as follows:
W I T N E S S E T H
     1. Definitions. As used herein, the following terms shall have the meanings
set forth below:
          (a) “Cliff Vesting Date” means [INSERT THE DATE AS OF WHICH THE AWARD
VESTS BY REASON OF PERFORMANCE OR IS FORFEITED].
          (b) “Date of Grant” means the Effective Date as indicated above.
          (c) “Restriction Period” with respect to any Stock subject to this
Award Agreement, means the period from the Date of Grant up to the Cliff Vesting
Date.
     2. Grant. The Company grants to the Grantee upon the terms and conditions
set forth in this Award Agreement «M__Shares» shares of the Company’s Common
Stock. This Award is given upon the following terms and conditions:
          (a) Subject to the terms and conditions set forth herein and in the
Plan, Grantee shall not be permitted to sell, transfer, pledge or assign any
Restricted Stock during such shares’ Restricted Period.
          (b) Subject to the terms and conditions set forth herein and in the
Plan, the restrictions on the Stock subject to this Award Agreement imposed
hereunder or pursuant to the Plan shall lapse on the Cliff Vesting Date but only
to the extent determined by reference to the performance vesting schedule set
forth on Annex 1, hereto; provided, however, that the Stock subject to this
Award shall be forfeited in its entirety, and shall not therefore become vested
as of the Cliff Vesting Date to any extent if the Grantee’s employment with the
Company terminates for any reason prior to the Cliff Vesting Date.
          (c) Any stock that is forfeited prior to the Cliff Vesting Date by
reason of the Grantee’s termination of employment, or that is forfeited as of
the Cliff Vesting Date by reason of not having become vested pursuant to the
vesting schedule set forth on Annex 1, shall be reacquired by the Company
without consideration.

 



--------------------------------------------------------------------------------



 



          (d) Except for the restrictions specified herein and in the Plan, the
Grantee shall have all of the rights of a shareholder with respect to the Stock
subject to this Award, including the right to vote such Stock to the same extent
that such shares could be voted if they were not subject to the restrictions set
forth in this Award Agreement.
          (e) Any dividends payable with respect to the Stock subject to this
Award shall be distributed to the Grantee at the same time and in the same
manner as dividends are distributed to any other holder of the Company’s Common
Stock. Any dividends that are in the nature of extraordinary dividends or that
are in the form of a distribution of securities, shall be held in escrow and
shall be subject to the same restrictions and the same provisions for vesting
and forfeiture as are applicable under the terms of this Award Agreement and the
Plan to the Stock with respect to which such dividends were issued.
     3. Legends. Certificates representing the Stock subject to this Award
Agreement shall bear such legends as the Company shall deem appropriate to
reflect any restrictions on transfer imposed under the Award Agreement, pursuant
to the terms of the Plan, or by reason of applicable federal or state securities
laws.
     4. Delivery of Shares. Upon the Cliff Vesting Date, the Company shall
notify Grantee of the extent, if any, to which the Stock subject to this Award
Agreement has become vested and/or forfeited, as the case may be, and with
respect to the portion, if any, that has become vested, shall, without payment
from Grantee for such Restricted Stock, upon such Grantee’s request deliver a
certificate for such Restricted Stock without any legend or restrictions, except
for such restrictions as may be imposed by the Committee, in its sole judgment,
by reason of applicable federal or state securities laws; provided that no
certificates for shares will be delivered to Grantee (or to his or her personal
representative, heir or legatee) until appropriate arrangements have been made
with the Company for the withholding of any taxes which may be due with respect
to such Stock. The Company may condition delivery of certificates for shares of
Stock upon the prior receipt from Grantee of any undertakings which it may
determine are required to assure that the certificates are being issued in
compliance with federal and state securities laws. Prior to the Cliff Vesting
Date, the Committee may require the Grantee to deliver to the Company a stock
power endorsed in blank relating to the shares of Common Stock subject to the
Award in order to facilitate the reacquisition of the Stock by the Company in
the event of a forfeiture, or may hold the certificates representing the Stock
subject to this Award Agreement until the end of the Restriction Period.
     5. Status of Stock. The Stock subject to this Award is intended to
constitute property subject to a substantial risk of forfeiture during the
Restriction Period, and subject to federal income tax in accordance with
Section 83 of the Code. Section 83 generally provides that Grantee will
recognize compensation income with respect to the Stock only to the extent it
becomes vested on the applicable Vesting Date or Dates in an amount equal to the
then fair market value of the Stock. Alternatively, Grantee may elect, pursuant
to Section 83(b) of the Code, to recognize compensation income for all or any
part of the Stock subject to this Award as of the date the Award is granted to
the Grantee in an amount equal to the fair market value of the Stock subject to
the election. Such election must be made within 30 days of the date the Award is
granted, and the Grantee is required to notify the Company immediately if such
an election is made. Grantee should consult his or her tax advisors to determine
whether a Section 83(b) election is appropriate.
     6. Employment. Nothing in the Plan or in this Agreement shall confer upon
the Grantee any right to be continued as an employee of the Company or interfere
in any way with the right of the Company to remove the Grantee as an employee at
any time for any cause.

-2-



--------------------------------------------------------------------------------



 



     7. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of any successor of the Company, but except as provided above, the
Award granted shall not be assigned or otherwise disposed of by the Grantee.
     8. The Plan. This Award is subject to the terms and conditions of the Plan.
In the event of a conflict between the Plan and this Agreement, the terms of the
Plan shall control.
     IN WITNESS WHEREOF, this Award Agreement has been executed on this
«Witness_Day» day of «Witness_Month», 2007.

            PHILADELPHIA CONSOLIDATED HOLDING CORP.
      By:                           ACKNOWLEDGED

        GRANTEE                    

-3-